            Case 1:21-cv-00985-JLS Document 1 Filed 09/01/21 Page 1 of 6




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                    Plaintiff,

               -v-

ONE GRAY 2014 CHRYSLER 300,
VIN:2C3CCAGG3EH222701,
                              Defendant.
______________________________________________

                      VERIFIED COMPLAINT FOR FORFEITURE

       The United States of American, by and through its attorney’s James P. Kennedy, Jr.,

United States Attorney for the Western District of New York, and Mary Clare Kane,

Assistant United States Attorney, of counsel, for its Verified Complaint for Forfeiture herein

alleges as follows:


                                   CAUSE OF ACTION

       1.      This is an action in rem for the forfeiture of one gray 2014 Chrysler 300, VIN:

2C3CCAGG3EH222701 (hereinafter referred to as “defendant vehicle”), seized from

claimant, KEITH TERRY (hereinafter “Claimant”), pursuant to Title 21, United States

Code, Section 881(a)(4).



       2.      This Court has subject matter jurisdiction of this action pursuant to the

provisions of Title 28, United States Code, Sections 1345 and 1355(a), and in rem jurisdiction

pursuant to Title 28, United States Code, Sections 1355(b) and 1355(d). Venue is properly



                                                 1
            Case 1:21-cv-00985-JLS Document 1 Filed 09/01/21 Page 2 of 6




premised in the Western District of New York pursuant to Title 28, United States Code,

Section 1395.


       3.       On or about March 2, 2021, the Buffalo Police Department (“BPD”) seized the

defendant vehicle subsequent to an investigation of drug trafficking involving Claimant in the

area of Buffalo, New York. It was seized upon the basis that it was used, or intended for use,

to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or

concealment of a controlled substance, in violation of Title 21, United States Code,

Subchapter I of Chapter 13, Section 801 et. seq. The defendant vehicle is subject to forfeiture

pursuant to Title 21, United States Code, Section 881(a)(4) (as facilitating property)


       4.       The defendant vehicle was turned over by BPD to the United States Drug

Enforcement Administration (“DEA”) for federal forfeiture proceedings. The defendant

vehicle is now under the control of the United States Marshal Service in Buffalo, New York.

The defendant vehicle is being held in the Western District of New York.



                                     INVESTIGATION

       5.       On March 2, 2021, law enforcement officers executed a New York State search

warrant, authorizing the search of Claimant and the defendant vehicle. Approximately ten

days prior to March 2, 2021, BPD Narcotic Detectives received information from a

confidential informant (“CI”) that Claimant was selling crack cocaine from the defendant

vehicle, and that BPD Detectives also witnessed Claimant sell crack cocaine from the

defendant vehicle multiple times.




                                               2
             Case 1:21-cv-00985-JLS Document 1 Filed 09/01/21 Page 3 of 6




       6.       During the execution of the aforementioned search warrant, BPD detectives

felt bulky objects on Claimant’s person. When asked if he had any drugs on him, Claimant

initially denied possessing any drugs. After being advised of the Miranda warnings, and while

sitting in the rear of the patrol vehicle, Claimant reached down the front of his pants, and

pulled out a large bag, that was thereafter found to contain 31 individually wrapped baggies

of crack cocaine. Claimant handed the bag of narcotics over to the Detectives. Among the

baggies of crack cocaine handed to Detectives by Claimant, less than two ounces of

marihuana was also seized from the defendant vehicle.



       7.       Claimant was charged with two counts of Criminal Possession of a Controlled

Substance in the Third degree, a class B felony; and Criminal Possession of a Controlled

Substance one in the Fourth Degree, a class C felony



                             SEIZURE OF DEFENDANT VEHICLE

       8.       On March 2, 2021, the defendant vehicle was seized pursuant to the authority

of a New York State search warrant and as property that is used for the purpose of attempting

to commit or committing the criminal offense of narcotics trafficking or possessing illegal

narcotics.



       9.       Upon information and belief, Claimant has no lawful or gainful employment.



                          CLAIMANT’S PRIOR CRIMINAL HISTORY




                                              3
             Case 1:21-cv-00985-JLS Document 1 Filed 09/01/21 Page 4 of 6




       10.      Claimant has criminal history record which includes the following drug related

arrests and convictions:



       11.      On March 02, 2021, Claimant was arrested by BPD and charged with Criminal

Possession of a Controlled Substance in the Third Degree: with Intent to Sell, in violation of

New York State Penal Law Section 220.16; Criminal Possession of a Narcotic Drug in the

Fourth Degree, in violation of New York State Penal Law Section 220.09. On May 14, 2021,

Claimant pled guilty in Buffalo City Court to Criminal Possession of a Controlled Substance

in the Seventh Degree, in violation of New York State Penal Law Section 220.03 and on May

14, 2021, sentenced to a conditional discharge.


       12.      On August 22, 2010, Claimant was arrested by BPD and charged with Criminal

Possession of a Loaded Firearm: Other Than Person’s Home/business, in violation of New

York State Penal Law Section 265.03. On December 15, 2011, Claimant was convicted

following a bench trial in Erie County Court, to the current charge, and on April 03, 2012, he

was sentenced to a 42-month term of imprisonment and a five years’ of post release

supervision. Claimant served additional jail time as a result of two probation violations.



                           INITIATION OF JUDICIAL ACTION

       13.      On or about June 04, 2021, Claimant, pro se, submitted a claim to the Drug

Enforcement Administration to halt the administrative forfeiture proceedings against the

defendant vehicle in favor of judicial forfeiture proceedings.



                     CONCLUSION AND REQUESTS FOR RELIEF

                                               4
          Case 1:21-cv-00985-JLS Document 1 Filed 09/01/21 Page 5 of 6




       Based on all of the forgoing facts, the circumstances surrounding these facts, and

experience and training of officers involved, there is cause to believe that the defendant vehicle

was used, or intended for use, to transport, or in any manner to facilitate the transportation,

sale, receipt, possession, or concealment of a controlled substance, in violation of Title 21,

United States Code, Subchapter I of Chapter 12, Section 801 et. seq. and is subject to forfeiture

pursuant to Title 21, United States Code, Sections 881(a)(4) (as facilitating property).



       WHEREFORE, the United States of America respectfully requests:

               (1) that an arrest warrant in rem be issued for the arrest of the defendant vehicle;

               (2) that notice of this action be given to all persons known or thought to have
                   an interest in or right against the defendant property;

               (3) that a judgment be entered declaring the defendant vehicle be condemned
                   and forfeited to the United States of America for disposition in accordance
                   with the law;

               (4) that the costs of this suit be paid and recovered by the United States of
                   America; and

               (5) that the Court grant such order and further relief as deemed just and proper.



DATED:                Buffalo, New York, September 1, 2021


                                                     JAMES P. KENNEDY, JR.
                                                     UNITED STATES ATTORNEY
                                                     WESTERN DISTRICT OF NEW YORK


                                             BY:     sMARY CLARE KANE
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     138 Delaware Avenue
                                                     Buffalo, New York 14202


                                                5
          Case 1:21-cv-00985-JLS Document 1 Filed 09/01/21 Page 6 of 6




STATE OF NEW YORK )
COUNTY OF ERIE    )                 ss.:
CITY OF BUFFALO   )


SHANE NASTOFF, being duly sworn, deposes and says:

       I am a Special Agent with the Drug Enforcement Administration, Buffalo NY, and I

am familiar with the facts and circumstances surrounding the seizure of the 2014 Chrysler

300, VIN: 2C3CCAGG3H222701 seized from Keith Terry in Buffalo, New York on or about

March 2, 2021. The facts alleged in the Complaint for Forfeiture are true to the best of my

knowledge and belief, and based upon information furnished to me by the officials of the

DEA, Buffalo Police Department, and provided to the officials of the United States

Department of Justice.



                                                s/SHANE NASTOFF
                                                Special Agent
                                                Drug Enforcement Administration

Subscribed and sworn to
before me this 1st day of
September, 2021.

s/Gabriela Rodriguez
Notary Public

GABRIELA RODRIGUEZ
Notary Public, State of New York
Qualified in Niagara County
My Commission Expires: 09/04/2022




                                            6
